DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/163435, citations are to the English-language equivalent Onuki et al., US 2020/0360901 (referred to as Onuki).
	Regarding claims 1, 3, and 21 WO’435 teaches a cerium-zirconium composite oxide that can contain sodium. See [0031] of Onuki. Such a composite would have an enhanced oxygen storage capacity due to the inclusion of sodium. WO’435 is silent regarding the particular molecular formula. However, it would have been obvious to one of ordinary skill in the art to determine the proper formula in order to maximize oxygen storage capacity which is disclosed as being desirable. See [0025]-[0032] of Onuki. Regarding the product-by-process limitations, the product of WO’435 is obvious from that of Onuki even though it has been produced by a different process. See MPEP 2113. Applicant has not shown that the claimed process limitations have structural implications which would not be present in the product of Onuki.
	Regarding claims 5-7 and 22-24, WO’435 teaches that alumina is contained as a support material. See [0037] of Onuki. 
Regarding claims 8 and 25, WO’435 teaches using stabilized composite oxides such as alumina (Onuki at [p0037]), and lanthanum-alumina is a well-known support material and would have been obvious to use in order to increase the stability and heat resistance of the alumina.
	
Response to Arguments
	Applicant’s amendments and remarks were sufficient to overcome the rejections not repeated in this action.
Applicant's further arguments filed 3/22/2022 have been fully considered but they are not persuasive.
	Applicant argues that the claims now recite that “the catalyst material is synthesized by deposition co-precipitation employing sodium carbonate as the precipitating agent to obtain a mixed metal oxide precipitate.” Applicant argues that coprecipitation using sodium carbonate show unexpectedly higher oxygen storage capacity (OSC) as compared to catalysts synthesized using NH4OH or Na2CO3. This argument is unpersuasive because the compositions of the catalysts precipitated using these different precipitating agents are not the same as the inventive catalyst to which they are compared. The difference in OSC can be due to the compositional difference. Therefore, the criticality of the precipitating agent in producing a catalyst with a higher OSC cannot be established based on this data. It is noted that the comparative catalysts are also not the same as that of WO’435 which is a sodium containing ceria zirconia. Applicant must compare to the closest prior art. See MPEP 716.02(e).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736